Case 1:17-cv-09260-AJN-KNF Document 127 Filed 10/16/19 Page 1 of 2

Stuart Mermelstein
VOICE FOR VICTIMS Tel 212-390-0100

Tel 305-931-2200
HERMAN soa
smermelstein@hermanlaw.com
| 434 West 33" Street, Penthouse
L AW New York, NY 10001
- and -

1800 N. Military Trail, Suite 160
Boca Raton, FL 33431
www.hermanilaw.com

 

October 16, 2019

Via ECF

Honorable Alison J. Nathan

USS. District Court Southern District of New York
500 Pearl Street

New York, NY 10007-1312

RE: Kadian Noble v. Weinstein, et, al.,
Case No.17 Civ. 09260 (RWS):
Second Request to Continue Pre-trial Conference, or in the Alternative,
Allow Appearance by Telephone

Dear Judge Nathan:

The undersigned attorneys for Plaintiff Kadian Noble respectfully request a continuance of
the Pre-trial Conference scheduled for October 18, 2019, or in the alternative, to allow counsels’
appearance by telephone, given the present status of settlement discussions.

The pre-trial conference in this matter should be continued to a date in approximately 60
days. As indicated in the undersigned’s letter of August 12, 2019 (DE 125), there continue to be
active settlement discussions involving multiple diverse parties. There has been substantial progress
in these settlement discussions in the past 60 days and Plaintiff has agreed to the terms of a
settlement. The settlement will go through the Chapter 11 proceedings in In Re The Weinstein
Company Holdings, LLC, 18-10601 (Bankr. D. Del), and requires court approvals. The undersigned
submits that it would not be productive to engage in pre-trial matters given the status of settlement.

Additionally, both counsel for Plaintiff and Defendant Weinstein have offices outside New
York (in Florida and California), and would have to travel for the pre-trial conference. Ifthe Court is
not inclined to continue the pre-trial conference it is respectfully requested that Counsel for both
parties be allowed to participate by telephone.
Case 1:17-cv-09260-AJN-KNF Document 127 Filed 10/16/19 Page 2 of 2

Honorable Alison J. Nathan
Page Two
October 16, 2019

Defendant Weinstein’s Counsel joins in the relief set forth in this letter request. Thank you
for your consideration of this matter.

Respectfully submitted,

    

tuart Mermelstein
HERMAN LAW
Attorney for Plaintiff

434 West 33 Street, Penthouse
New York, NY 10010
Telephone: (212) 390-0100

ce: Phyllis Kupferstein, Esq.
